Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 22, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00305-CV

                   CITY OF HOUSTON, TEXAS, Appellant

                                        V.

                       DARRYL S CHAPMAN, Appellee

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-20078


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 10, 2019. On December 4,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer